United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1692
Issued: December 14, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 3, 2017 appellant, through counsel, filed a timely appeal from a June 5, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously received schedule award compensation.
FACTUAL HISTORY
On April 25, 2013 appellant, then a 49-year-old mail handler, filed an occupational disease
claim (Form CA-2) alleging that she developed bilateral plantar fibromatosis and a possible left
meniscal tear due to factors of her federal employment, including constant standing and walking
on concrete surfaces.
By decision dated June 20, 2014, OWCP accepted appellant’s claim for the condition of
aggravation of bilateral plantar fibromatosis.
On February 24, 2015 appellant filed a claim for a schedule award (Form CA-7).
By development letter dated March 3, 2015, OWCP advised appellant of the deficiencies
of her claim and afforded her 30 days to submit additional evidence and respond to its inquiries in
support of her schedule award claim. Appellant did not respond.
By decision dated July 8, 2015, OWCP denied appellant’s schedule award claim, finding
that the medical evidence of record was insufficient to establish permanent impairment of a
scheduled member or function of the body.
On July 15, 2015 counsel requested a telephonic hearing.
In a November 11, 2015 report, Dr. William M. Urbas, a podiatric surgeon, opined that
appellant had 13 percent permanent impairment of the bilateral lower extremities based on the
diagnosis of plantar fibromatosis with objective chronic changes found upon magnetic resonance
imaging (MRI) scans of both feet. He determined that she had reached maximum medical
improvement (MMI) as of 2011.
By decision dated June 1, 2016, an OWCP hearing representative conducted a review of
the written record and vacated the prior decision. It remanded the case for OWCP to refer
Dr. Urbas’ November 11, 2015 report to a district medical adviser to determine whether the
medical evidence of record established permanent impairment of a scheduled member or function
of the body causally related to appellant’s accepted condition.
On July 4, 2016 Dr. Morley Slutsky, an OWCP medical adviser and Board-certified
occupational medicine specialist, reviewed the medical evidence of record and determined that
appellant’s date of MMI was November 11, 2015, the date of Dr. Urbas’ impairment examination.
He concurred with Dr. Urbas’ diagnosis, but noted that the physician had not assigned class or
grade modifiers when calculating his impairment rating. Utilizing Table 16-2, page 501-08, of the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent

2

Impairment (A.M.A., Guides),3 Dr. Slutsky found that appellant’s most impairing diagnosis was
plantar fasciitis. He placed her into a class 1 diagnosis and assigned a grade modifier of 1 for
functional history (GMFE) because she still had symptoms in her foot joint. Dr. Slutsky assigned
a grade modifier of 1 for physical examination (GMPE) because there was a palpable mass
consistent with plantar fasciitis. He found that a grade modifier for clinical studies (GMCS) was
not applicable in this case. Using the net adjustment formula (GMFH - CDX) + (GMPE - CDX)
+ (GMCS - CDX), Dr. Slutsky calculated that appellant had a net adjustment of (1-1) + (1-1) +
(n/a) = zero, equaling a default grade C. Based on these calculations, he concluded that appellant
had one percent permanent impairment of the right lower extremity and one percent permanent
impairment left lower extremity.
By decision dated September 28, 2016, OWCP determined that appellant was entitled to a
schedule award for one percent permanent impairment of the right lower extremity and one percent
permanent impairment of the left lower extremity. It afforded the weight of the medical evidence
to DMA Dr. Slutsky’s July 4, 2016 report.
By decision dated October 12, 2016, OWCP granted appellant a schedule award for one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity. The award ran for 5.76 weeks for the period November 11 to
December 21, 2015.
On October 13, 2016 appellant, through counsel, requested an oral hearing by a
representative of OWCP’s Branch of Hearings and Review.
In support of her claim, appellant submitted a copy of Table 16-2, page 501, of the A.M.A.,
Guides entitled Foot and Ankle Regional Grid -- Lower Extremity Impairments.
A telephonic hearing was held before an OWCP hearing representative on May 1, 2017.
Appellant provided testimony and the hearing representative held the case record open for 30 days
for the submission of additional evidence. No additional evidence was received.
By decision dated June 5, 2017, OWCP’s hearing representative affirmed the October 12,
2016 schedule award decision, finding that the weight of the medical evidence rested with the
DMA, Dr. Slutsky.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations4 provide for
compensation to employees sustaining impairment from loss or loss of use of specified members
of the body. FECA, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a mater which
rests in the sound discretion of OWCP. For consistent results and to ensure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
3

A.M.A., Guides (6th ed. 2009).

4

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

3

to all claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.5 For schedule awards after May 1,
2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides, published in
2009.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment class of
diagnosis (CDX) condition, which is then adjusted by grade modifiers based on GMFH, GMPE
and GMCS.8 The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously schedule award compensation.
In his November 11, 2015 report, Dr. Urbas opined that appellant had 13 percent
permanent impairment of the bilateral lower extremities based on his diagnosis of plantar
fibromatosis with objective chronic changes found upon MRI scan of both feet. However, the
report of Dr. Urbas did not provide detailed citation to the A.M.A., Guides and was therefore
insufficient to establish permanent impairment warranting a schedule award.
In accordance with its procedures, OWCP properly referred the evidence of record to its
medical adviser Dr. Slutsky, who, in a July 4, 2016 report, reviewed the evidence and determined
that appellant’s date of MMI was November 11, 2015, the date of Dr. Urbas’ impairment
examination. Utilizing Table 16-2, page 501-08, of the sixth edition of the A.M.A., Guides,
Dr. Slutsky found that appellant’s most impairing diagnosis was plantar fasciitis. He placed her
into a class 1 diagnosis and assigned a grade modifier of 1 for functional history because she still
had symptoms in her foot joint. Dr. Slutsky calculated that appellant had a net adjustment of (11) + (1-1) + (n/a) = zero, equaling a default grade C. Based on these calculations, he concluded
that appellant had one percent permanent impairment of the right lower extremity and one percent
permanent impairment of the left lower extremity.

5

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

6

See D.T., Docket No. 12-0503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.6.6a (March 2017); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides (6th ed., 2009), p.3, section 1.3, International Classification of Functioning, Disability and Health
(ICF): A Contemporary Model of Disablement.
8

Id. at 494-531.

9

See R.V., Docket No. 10-1827 (issued April 1, 2011).

4

The Board finds that OWCP’s medical adviser applied the appropriate tables and grading
schemes of the sixth edition of the A.M.A., Guides to Dr. Urbas’ clinical findings. The medical
adviser’s calculations were mathematically accurate. There is no medical evidence of record
utilizing the appropriate tables of the sixth edition of the A.M.A., Guides demonstrating a greater
percentage of permanent impairment. OWCP’s medical adviser explained that Dr. Urbas’ rating
of 13 percent permanent impairment of the bilateral lower extremities was erroneous under the
A.M.A., Guides because he failed to properly assign a class or grade modifiers in his calculations.
The Board has held that when the attending physician fails to provide an estimate of impairment
conforming to the A.M.A., Guides, or does not discuss how he arrives at the degree of impairment
based on physical findings, his or her opinion is of diminished probative value in establishing the
degree of impairment and OWCP may rely on the opinion of its medical adviser to apply the
A.M.A., Guides to the findings reported by the attending physician.10 The Board finds that
OWCP’s medical adviser in this case properly applied the standards of the A.M.A., Guides.
Dr. Slutsky’s opinion represents the weight of medical evidence and OWCP properly relied on his
assessment of one percent permanent impairment of the right lower extremity and one percent
permanent impairment of the left lower extremity.11
In support of her claim, appellant submitted to OWCP a copy of Table 16-2, page 501, of
the A.M.A., Guides entitled Foot and Ankle Regional Grid -- Lower Extremity Impairments. The
Board has held that such documents are of general application and not determinative.12 Therefore,
this document has no probative value regarding appellant’s permanent impairment under the sixth
edition of the A.M.A., Guides and is insufficient to establish a claim for an additional schedule
award.13
There is no probative medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has more than one percent permanent impairment
of the right lower extremity and one percent permanent impairment of the left lower extremity.
Accordingly, appellant has not established that she is entitled to a schedule award greater than that
previously received.
Appellant may, at any time, request a schedule award or increased schedule award based
on evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

10

See John L. McClanic, 48 ECAB 552 (1997); L.M., Docket No. 12-868 (issued September 4, 2012).

11

See M.T., Docket No. 11-1244 (issued January 3, 2012).

12
See J.J., Docket No. 10-1758 (issued May 16, 2011); see also C.B., Docket No. 08-2268 (issued May 22, 2009)
(where the Board held that newspaper clippings, medical texts, and excerpts from publications are of no evidentiary
value).
13
See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where
the A.M.A., Guides are not properly followed).

5

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish more than one
percent permanent impairment of the right lower extremity and one percent permanent impairment
of the left lower extremity, for which she previously received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the June 5, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 14, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

